UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6167



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL MIGUEL COWLES, a/k/a Defendant Male,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.  Henry C. Morgan, Jr.,
District Judge. (CR-98-9, CA-02-4-4)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Miguel Cowles, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Miguel Cowles seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).*   We have reviewed the record and the district court’s

opinion and find no reversible error.         Accordingly, we deny a

certificate   of   appealability   and   dismiss    the   appeal   on   the

reasoning of the district court. United States v. Cowles, Nos. CR-

98-9; CA-02-4-4 (E.D. Va. Jan. 10, 2002).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               DISMISSED




     *
       While Appellant styled his motion pursuant to 28 U.S.C.
§ 2241, we find that the district court properly construed the
motion under § 2255.


                                   2